461 Pa. 148 (1975)
335 A.2d 347
J. Leon ALTEMOSE and Roger D. Altemose, Appellants,
v.
The PENNSYLVANIA HIGHER EDUCATIONAL FACILITIES AUTHORITY et al., Appellees.
Supreme Court of Pennsylvania.
Argued April 25, 1974.
Decided April 17, 1975.
Clark F. Hess, King of Prussia, for appellants.
Richard L. Kearns, Harrisburg, for appellee, Pa. Higher Educational Facilities Authority.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*149 OPINION OF THE COURT
PER CURIAM.
Decree affirmed 7 Pa.Cmwlth. 596, 300 A.2d 827. Each party to pay own costs.